DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 112
1.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 3, 7, 10, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 


3.	Claim 3 recites the limitation, “in response to changing the obtaining interval with the display being in the middle of displaying the graph, the processor makes the color tone of the graph relevant to, among the measurement results, a measurement result obtained after changing the obtaining interval different from the color tone of the graph among the measurement results, a measurement result obtained before changing the obtaining interval, and causes the display to display the graph continuously.” This claim language, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation. The specification does not provide any clear definition to this phrase, rendering the metes  and bounds of the claim unclear.

4.	Claims 7, 10, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for been dependent to a rejected claim under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103

5.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 2, 4, 5, 12-16, and  19 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al., US 5737246, and further in view of Raisoni et al., US 2016/0345874 A1.

8.	 As per claim 1, Furukawa discloses: An electronic device comprising: 
a display; (Figure 2, Block 4)
 a sensor that measures a predetermined physical amount; (Furukawa, column 3, lines 28-29, “A water depth measuring device includes a pressure sensor.”)and 
a processor (Furukawa, Figure 2, Block 11) that: 
can change an obtaining interval at which the processor obtains measurement results of the measurement by the sensor; (Furukawa, column 3, lines 29-35, “An A/D converter circuit converts the sensed signal of the pressure sensor into a digital value. A comparator circuit compares the initial digital value given by the A/D converter circuit at the start of water depth measuring with a range of values defined by predetermined first and second comparative values in order to determine whether the initial digital value falls within the range.”) and
causes the display to display a graph that shows a shift in the measurement results; (Furukawa, column 20, lines 38-57,  “FIG. 16 shows the display example of the display area 4B, 19 seconds after the start of water depth measurement, in succession to the state of FIG. 15. The entire depth range is 1.8 m. The vertical scale display segment 2b-1 is displayed as in FIG. 15. All 20 display segments on the horizontal axis are fully presented, and at a next depth measurement, the display in FIG. 16 will change into the one shown in FIG. 17. FIG. 17 shows a display example of the display area 4B, 21 seconds after the start of water depth measurement. At the elapsed time of 21 seconds, the entire depth range presented is 1.8 m. As in FIG. 15 and 16, the vertical scale display segment 2b-1 is presented. 2c-2 on the horizontal scale display segments is presented so that measured data obtained at elapsed time 20 seconds thereafter are presentable. Segment interval on the horizontal scale display segment 2c-2 is 3 seconds, and thus the entire range of the horizontal axis covers 60 seconds, thus 1 minute. The vertical scale remains unchanged, but the horizontal scale only is changed.”) and

9.	Furukawa doesn’ t expressly discloses: in causing the display to display the graph, changes a display mode of the graph in a section in the graph depending on the obtaining interval, where in the display does not display a mark representing the obtaining interval while displaying the graph.

10.	Raisoni discloses: in causing the display to display the graph, changes a display mode of the graph in a section in the graph depending on the obtaining interval, where in the display does not display a mark representing the obtaining interval while displaying the graph.( Raisoni, ¶387, “As another example, FIG. 20B depicts an example home screen display in landscape mode displayed by the MMA on device 240. As shown in FIG. 20B, the landscape mode display may also comprise a plurality of information items, which may be the same or different than the information items shown on the home screen in portrait mode. For example, FIG. 20B depicts the historical graph, such as line graph 2009B, a boundary or indication of a high glucose alarm level 2013B, a low glucose alarm level 2015B, a high glucose target level 2017B, and a low glucose target level 2019B, as described herein.” Notes: There is a change display mode from Figures 20A, and 20B. There is a portion of the graph in Fig. 20B that has a different tone due to low level values, also Fig. 20B doesn’t show the mark “mg/dL” that was in figure 20A.”)

11.	Raisoni is analogous art with respect to Furukawa because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of causing the display to display the graph, changes a display mode of the graph in a section in the graph depending on the obtaining interval, where in the display does not display a mark representing the obtaining interval while displaying the graph, as taught by Raisoni into the teaching of Furukawa. The suggestion for doing so would enhance the technological capabilities of the analyte monitoring, it would have been obvious to combine Raisoni with Furukawa.

12.	As per claim 2,  Furukawa in view of Raisoni discloses: The electronic device according to claim 1, wherein in causing the display to display the graph, the processor causes the display to display the section in the graph with a color tone as the display mode different from another section, the sections being different from one another in the obtaining interval. ( Raisoni, ¶384, “FIG. 19A depicts an example dynamic graphical icon 1901A that comprises a series of vertically aligned bars that may be lit up or changed color based on received signal strength measurements. For example, fewer bars may be lit up and/or changed color when signal strength is weak, and more bars may be lit up and/or changed color when signal strength is strong.”, and Figures 20A-B, “Notes: There is a change display mode from Figures 20A, and 20B. There is a portion of the graph in Fig. 20B that has a different tone due to low or different level values.”)

13.    	As per claim 12, Furukawa in view of Raisoni discloses: The electronic device according to claim 1, comprising a display plate and a hand, wherein the display is provided at a part of the display plate that is indicated by the hand. (Furukawa, Figure 1)

14.	Claims 13-16, which are similar in scope respectively to claim 12 thus rejected under the same rationale.

15.    	As per claim 4,  Furukawa in view of Raisoni discloses: The electronic device according to claim 1, wherein the processor causes the display to display, in the graph, the measurement results at equal intervals in order in which the processor obtains the measurement results, regardless of the obtaining interval. ( Furukawa, ¶376, “the MMA may provide default time intervals for regular hours of Breakfast, Lunch, Snack, Dinner, and Sleep events. In some embodiments, a user 715 may adjust these default time intervals for Breakfast, Lunch, Snack, Dinner, and/or Sleep events. In some embodiments, the time intervals corresponding to the meal times and sleep time may be utilized on a reports graph to indicate the high, low, and average sensor glucose values during each event.”, and ¶380, “In some embodiments, the reports screen may further include one or more selectable time interval options 1803a-e that enable a user 715 to adjust the relevant time period for the report. For example, selectable time interval options may include 1 day 1803a, 7 days 1803b, 14 days 1803c, 30 days 1803d, and 90 days 1803e; however, the embodiments disclosed herein are not limited to these specific time interval options.”)

16.	Claim 5, which is similar in scope to claim 4, thus rejected under the same rationale.

17.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al., US 5737246, and in view of Raisoni et al., US 2016/0345874 A1, and further in view of Saidara et al., US 2008/0255438 A1.

18.    	As per claim 6,  Furukawa in view of Raisoni discloses:  The electronic device according to claim 2, (See rejection of claim 2 above.)

19.	Furukawa in view of Raisoni doesn’t expressly disclose:  the display displays the graph in a single color, and the processor changes the color tone by reversing a background color and a foreground color such that the color tone differs between the sections in the graph.

“In embodiments where the time range shows the 24 hour period, noon and midnight on the graphical plot can each be marked by a vertical line. In such a 24 hour graph, optionally night is indicated by reverse graph (e.g. white dots on black background).”)

21.	Saidara is analogous art with respect to Furukawa in view of Raisoni because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of that the display displays the graph in a single color, and the processor changes the color tone by reversing a background color and a foreground color such that the color tone differs between the sections in the graph, as taught by Saidara into the teaching of Furukawa in view of Raisoni. The suggestion for doing so would incorporate a variety of enhancements, which readily conveys to the user historical as well as real time information regarding the measured characteristic value. Therefore, it would have been obvious to combine Saidara with Furukawa in view of Raisoni.

22.	Claims 7, and 8, which are similar in scope respectively to claim 9 thus rejected under the same rationale.

s 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al., US 5737246, and in view of Raisoni et al., US 2016/0345874 A1, and further in view of Nagatomi et al., US 2002/0027669 A1.

24.    	As per claim 9,  Furukawa in view of Raisoni discloses: The electronic device according to claim 2, (See rejection of claim 2 above.)

25.	Furukawa in view of Raisoni doesn’t expressly disclose: The processor changes the color tone by changing a display density depending on the obtaining interval.

26.	Nagatomi discloses: The processor changes the color tone by changing a display density depending on the obtaining interval. (Nagatomi, ¶31, “The screen displays density values that are target correction values, as the density correction values DY, DM, DC and DK (050%) corresponding to the four Y, M, C and K color toners. Any one of these density correction values can be changed +5% or -5% at a time by operation onto the upward arrow and the downward arrow displayed in the density change unit 134.”)

27.	Nagatomi is analogous art with respect to Furukawa in view of Raisoni because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of that the processor changes the color tone by changing a display density depending on the obtaining interval, as taught by Nagatomi into the teaching of . Therefore, it would have been obvious to combine Nagatomi with Furukawa in view of Raisoni.


28.	Claims 10, and 11, which are similar in scope respectively to claim 9 thus rejected under the same rationale.

Allowable Subject Matter

29.	 Claims 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Conclusion 

30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254.  The examiner can normally be reached on Monday to Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Mark Zimmerman can be reached on 571- 272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619